DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 and 20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Berger on 9/3/21.
The application has been amended as follows: 
(Currently Amended)	A multi-level authentication system for a fire control system, comprising:
a first device configured to:
		receive a request corresponding to an action to be performed regarding an electronic record generated for a fire control system; 
		receive a first authentication from a first user for the action regarding the electronic record to be performed;
		wherein the action regarding the electronic record to be performed is performed by a fire control system of a facility where the first user is located when the first authentication and request are received;
one or more secondary devices configured to:

		and receive a secondary authentication from at least one of a number of required users for the action regarding the electronic record to be performed; and
a computing device configured to:
		receive the first authentication from the first device and each of the secondary authentications from each of the one or more secondary devices; and
		perform the action regarding the electronic record based on the first authentication received from the first device and each of the secondary authentications received from each of the one or more secondary devices.

(Original)	The system of claim 1, wherein the computing device includes: 	
a list of users associated with the fire control system; and
authentication data corresponding to each respective one of the users.

(Original)	The system of claim 1, wherein the action to be performed regarding the electronic record includes:
transmitting the electronic record to a third device;
storing the electronic record in the computing device;
modifying the electronic record; or
retrieving the electronic record.

(Original)	The system of claim 1, wherein the first device includes an application for receiving the request corresponding to the action to be performed and the first authentication.

(Original)	The system of claim 1, wherein the first authentication and one or more of the secondary authentication include at least one of:
a biometric input;
a key; and 
a signature.

(Original)	The system of claim 1, wherein the processor is configured to verify that each secondary authentication is an authentication required to perform the action.

(Currently Amended)	A method of multi-level authentication for a fire control system, comprising:
receiving, from a first user:
a request corresponding to an action to be performed regarding an electronic record generated for a fire control system; and
	a first authentication corresponding to the action to be performed regarding the electronic record;
	wherein the action regarding the electronic record to be performed is performed by a fire control system of a facility where the first user is located when the first authentication and request are received;
determining one or more required users, wherein one or more secondary authentications corresponding to each of the required users are required for the action regarding the electronic record to be performed;
notifying each of the required users of the request;
receiving a secondary authentication from each of the required users;

performing the action regarding the electronic record upon verifying that the first authentication and the one or more secondary authentications match their corresponding authentication data.

(Original)	The method of claim 7, wherein the method includes notifying the each of the one or more required users of the request and receiving a secondary authentication of the one or more secondary authentications from each required user through an application.

(Original)	The method of claim 7, wherein receiving the first authentication or receiving a secondary authentication of the one or more secondary authentications includes receiving data from a physical key.

(Original)	The method of claim 7, wherein the method includes receiving the first authentication and the request from the first user through an application.

(Original)	The method of claim 7, wherein the first authentication is received from a first device of the first user and each of the one or more secondary authentications is received from a secondary device of each of the required users.

(Original)	The method of claim 7, wherein performing the action regarding the electronic record includes generating a document from the electronic record.

(Original)	The method of claim 12, wherein performing the action regarding the electronic record includes printing a signature corresponding to the first user and a signature corresponding to at least one of the required users onto the document. 

(Original)	The method of claim 13, wherein performing the action regarding the electronic record further includes transmitting the document to a third user.

(Original)	The method of claim 12, wherein performing the action includes copying the document onto a device.

 (Previously Presented)	A non-transitory computer readable medium having computer readable instructions stored thereon that are executable by a processor to:
receive, from a first device of a first user, a first authentication and a request corresponding to an action to be performed regarding an electronic record generated for a fire control system, wherein the action regarding the electronic record to be performed is performed by a fire control system of a facility where the first user is located when the first authentication and request are received;
determine one or more required users, wherein a secondary authentication from each of the one or more required users is required for the action regarding the electronic record to be performed;
send, to each secondary device of a number of secondary devices corresponding to each of the one or more required users, a notification of the request;

verify that the first authentication matches authentication data corresponding to the first user and that each secondary authentication received from each of the number of secondary devices matches authentication data corresponding to the each of the corresponding one or more second users; and
cause the action regarding the electronic record to be performed upon verifying that the first authentication and the second authentication match their corresponding authentication data.

(Original)	The computer readable medium of claim 16, wherein the instructions are executable by a processor to determine each of the required users based on a hierarchy of users. 
 
(Original)	The computer readable medium of claim 16, wherein each notification of the request includes at least one of the following:
one or more documents pertaining to the request;
one or more comments received from the first user; or
an identification of the first user.

(Cancelled) 

(Original)	The computer readable medium of claim 16, wherein the action regarding the electronic record to be performed is performed through an application. 

(Canceled)	


EXAMINER’S COMMENTS
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, examiner initiated interview to propose examiner’s amendment on 9/3/21, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431